RUIZ, Associate Judge:
Cunningham & Associates, a law firm, appeals from a dismissal of its claim against Richard Dugan and Ernst & Young, accountants for whom Cunningham performed legal services. Because Cunningham failed to sue Ernst & Young within the three-year statutory period imposed by D.C.Code 12-301(7) (1995), we affirm the judgment of the trial court.
The facts are simple and undisputed. Cunningham performed services for Ernst & Young, of which Richard Dugan was the managing partner. These services were fully rendered by December, 1990, at which time Cunningham billed Ernst & Young for its fee. According to a complaint filed in February, 1994, Ernst & Young never paid Cunningham over $23,000 of its legal fee. D.C.Code 12-301(7) places a three-year limitation on actions to recover for a simple breach of contract.
Cunningham makes three arguments as to why the statute of limitations did not begin to run until September 27, 1991: 1) the cause of action did not accrue until breach by nonpayment occurred, which he *1002claims is the date of the last payment, September 27, 1991; 2) under the discovery rule, Cunningham’s cause of action did not accrue until Cunningham knew, or reasonably should have known, of Ernst & Young’s breach by nonpayment, which was the same date, September 27,1991; and 3) Cunningham issued an “account stated” on September 12,1991.1
It is a long-established principle of law that fees for services rendered, in the absence of an agreement to the contrary, are due and payable at the time performance is completed or of breach by one of the parties. Sears, Roebuck & Co. v. Goudie, 290 A.2d 826, 830 (D.C.), cert. denied, 409 U.S. 1049, 93 S.Ct. 523, 34 L.Ed.2d 501 (1972); Dawson v. Drazin, 223 A.2d 375, 377 (D.C.1966); Howard Univ. v. Cassell, 75 U.S.App. D.C. 75, 78, 126 F.2d 6, 9 (1941). The parties agree that Cunningham last rendered services before December, 1990, and that payment was then due.2 Therefore, the statute of limitations ran no later than December, 1993.
Cunningham is not assisted in this matter by the “discovery rule,” which states that an action accrues at the time that the injury is, or should have been, discovered. See Ehrenhaft v. Malcolm Price, Inc., 483 A.2d 1192, 1201-03 (D.C. 1984); Burns v. Bell, 409 A.2d 614, 617 (D.C.1979). The cases articulating that rule, overwhelmingly medical or other professional malpractice cases, rely on the fact that prior to the discovery of the injury, there was no known claim upon which a putative plaintiff could sue. Ehrenhaft, supra, 483 A.2d at 1201-03 (describing the evolution of and rationale for the doctrine). Here, there can be no such assertion. Cunningham knew at the time that it rendered its bill that Ernst & Young had an obligation to pay. Within a number of months — and well within the three-year limitations period — Cunningham knew that Ernst & Young had not performed its part of the agreement, which was to pay Cunningham. Fowler v. A & A Co., 262 A.2d 344, 347 (D.C.1970) (holding that action arises where one has “receiv[ed] something ‘substantially less or different from that for which he bargained’ ”) (citation omitted). Cunningham’s failure to bring an action within the three-year period following completion of its services was at its own peril, and was not due to Cunningham’s inability during that time to ascer*1003tain that it had a claim against Ernst & Young.3
Cunningham asserts that compliance with this principle will require providers of professional services to file a complaint for damages with each bill for services rendered. We do not share Cunningham’s concern: compliance with this principle would only require that a complaint for damages be filed within three years of the services and initial billing.
By arguing that it should not be bound by the statute of limitations because Ernst & Young did not signal with sufficient clarity that it intended to breach its part of the bargain until it made its final payment on September 27, 1991, Cunningham appears to claim that until that point, Ernst & Young “lulled” Cunningham into believing that it would be paid. Even assuming Cunningham’s claim to be true, the “lulling” doctrine does not create a delay in the accrual of an action, but merely estops the assertion of a statute of limitations defense where the defendant lulled the plaintiff into inaction for the full statutory period. Howard University, supra, 75 U.S.App. D.C. at 81, 126 F.2d at 12 (citing Glennan v. Lincoln Inv. Corp., 71 App.D.C. 365, 110 F.2d 130 (1940); Thompson v. Park Sav. Bank, 68 App. D.C. 272, 96 F.2d 544 (1938)). Thus here, as in Howard University, even if there had been any “lulling,” Cunningham “had ample time and opportunity to bring [t]his suit before the bar of the statute fell.” Id.

Affirmed.


. Cunningham does not argue that the two payments made by Ernst & Young in September 1991 were partial payments that constituted an acknowledgment of debt or a promise to pay. To the contrary, Cunningham's argument in the trial court and in this court has been that by paying only part of the invoiced amount, Ernst & Young disavowed. that it owed to Cunningham the disputed amount, thereby breaching its contractual obligation. Cunningham’s explanation of the facts alleged in the complaint therefore is antithetical to the legal theory — that Ernst & Young acknowledged the debt — that our dissenting colleague would apply to defeat Ernst & Young's statute of limitations defense. See 5A Charles Wright & Arthur Miller, Federal Practice and Procedure 1364, at 475-481 & nn. 40, 43-44 (2d ed. 1990 & 1994 Supp.). Thus, because that issue is not before us, we do not address it or the related issue, also not posed to this court, whether Cunningham’s factual proffers regarding the amounts and dates of Ernst & Young's payments, made in Cunningham’s opposition to Ernst & Young's motion to dismiss, should have led the trial court to treat Ernst & Young’s motion as one for summary judgment rather that to dismiss for failure to state a claim. See generally Super. Ct. Civ. R. 12(b) (citing Super. Ct. Civ R. 56).


. Although not alleged in the complaint, evidence Cunningham proffered in its opposition to Ernst & Young’s motion to dismiss showed that Cunningham billed Ernst & Young for the full amount of its services on December 1, 1990.


. Cunningham also relies on the "account stated” doctrine to assert that the statute of limitations does not bar its action. This doctrine would commence the running of a limitations period at the time that an accounting, or bill, was rendered. We reject this argument because it was not made to the trial court, and thus cannot be considered except to prevent a "clear miscarriage of justice.” Cannon v. District of Columbia, 569 A.2d 595, 596-97 (D.C.1990): District of Columbia v. Bethel, 567 A.2d 1331, 1334 (D.C.1990). Even if we were to consider this argument, we would uphold the trial court’s dismissal of Cunningham’s action because Cunningham did not file its complaint within three years of Cunningham’s final bill, but only within three years of resubmitting an identical bill to Ernst & Young nine months after the services were fully performed. A statute of limitations cannot be unilaterally extended by a plaintiff making a new demand for payment when initial demands for payment have been unsuccessful.